Title: From John Adams to Thomas Crafts Jr., 18 February 1776
From: Adams, John
To: Crafts, Thomas Jr.


     
      Dear sir
      Philadelphia Feb. 18. 1776
     
     Since my arrival in this City and not before, I received your Favour of December the sixteenth.
     I am very sorry to learn that you ever was even for a Moment in a State of Scepticism concerning the Existence and Reality of sincere Friendship. Surely there is sincerity, surely there is Friendship among Men, altho it must be confessed that too Many Persons ground it on improper Principles and too easily forget its Feelings. I rejoice, however that your Faith returned so soon.
     You was not forgotten, my dear sir, by any of your Friends here, but alass, it was not in their Power to do more than they did. It was the Wish of your Friends here, that you and Mr. Trott, should have all those Rewards from your Country which you can desire, and it is still their earnest Desire, that you and Mr. Revere should be provided for. But it is not in their Power to effect it, and whether it ever will be is uncertain. You know the State of Coll. Brewers Case, an experienced and a brave officer, removed from a Regiment and the General Officers thought
    